Citation Nr: 0833156	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to an earlier effective date than August 23, 
2004 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an earlier effective date than August 23, 
2004 for the grant of service connection for cold injury 
residuals to the left lower extremity.

4.  Entitlement to an earlier effective date than August 23, 
2004 for the grant of service connection for cold injury 
residuals to the right lower extremity.

5.  Entitlement to an earlier effective date than August 23, 
2004 for the grant of service connection for cold injury 
residuals to the left upper extremity.

6.  Entitlement to an earlier effective date than August 23, 
2004 for the grant of service connection for cold injury 
residuals to the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant), sister S.S., and sister D.K.


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

In August 2008, the veteran appeared at the RO and testified 
at a videoconference personal hearing before the undersigned 
Acting Veterans Law Judge in Washington, DC.  A transcript of 
the hearing has been added to the record.  At the personal 
hearing, the veteran and his representative indicated that 
the veteran was withdrawing all issues on appeal except for 
the issue of TDIU. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities are of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment. 

2.  At the August 2008 personal hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew all earlier effective date issues on appeal. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 
4.16, 4.18 (2007). 

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issues of entitlement to earlier 
effective dates than August 23, 2004 for the grant of service 
connection PTSD, and cold injury residuals to the left lower 
extremity, right lower extremity, left upper extremity, right 
upper extremity have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on the only 
issue remaining on appeal (TDIU).  Accordingly, the duties to 
notify and assist will not be further discussed.  

TDIU

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The veteran meets the percentage requirements set forth in 38 
C.F.R. 
§ 4.16(a) for consideration of a TDIU.  The veteran's 
service-connected disabilities are PTSD, rated 70 percent 
disabling; cold injury residuals of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity, each rated 10 percent disabling.  The 
combined disability rating for all service-connected 
disabilities is 90 percent (from August 23, 2004).  Having 
met the objective criteria, the remaining question is whether 
the veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

At a videoconference personal hearing in August 2008 before 
the undersigned Veterans Law Judge in Washington, DC, the 
veteran testified that his service-connected disabilities 
rendered him unable to work; that he had not been able to 
work for many years; that he would work if he could.  The 
veteran's sisters testified in relevant part that the veteran 
had not worked for many years; the veteran could not work 
now; and he had difficulty walking and a poor memory.  

In the Veteran's Application for Increased Compensation Based 
on Unemployability (VA Form 21-8940), the veteran reported 
that he last worked full time in 1988; he completed one year 
of high school; and he had no other education or training 
before or since becoming too disabled to work.  

In a November 2007 letter, a VA physician opined that the 
veteran could not be gainfully employed due to 
musculoskeletal dysfunction.  

When the veteran's combination of physical and mental 
limitations for employment due to service-connected 
disabilities are considered in conjunction with his education 
and prior work history, the Board finds that the evidence for 
and against the veteran's claim for TDIU is in relative 
equipoise on the question of whether his service-connected 
disabilities are of such severity as to render him unable to 
obtain or maintain substantially gainful employment.  The 
Board notes that the veteran is of advanced age, a factor 
that may not be considered in determining TDIU.  The Board 
also notes that the veteran has multiple non-service-
connected disabilities; however, there is no competent 
evidence of record attributing the veteran's inability to 
obtain or maintain substantially gainful employment primarily 
to these non-service-connected disorders.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).   Moreover, the nature of the veteran's 
service-connected disabilities reflects a combination of both 
psychiatric and physical impairment.  Resolving reasonable 
doubt in the veteran's favor, the criteria for a TDIU have 
been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Withdrawal of Earlier Effective Date Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in his hearing testimony in 
August 2008, indicated that he was withdrawing all earlier 
effective date issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the denial of earlier 
effective dates than August 23, 2004 for the grant of service 
connection PTSD, and cold injury residuals to the left lower 
extremity, right lower extremity, left upper extremity, right 
upper extremity; therefore, the appeal is dismissed as to 
those issues.


ORDER

A TDIU is granted.  

The appeals for entitlement to earlier effective dates than 
August 23, 2004 for the grant of service connection PTSD, and 
cold injury residuals to the left lower extremity, right 
lower extremity, left upper extremity, right upper extremity, 
are dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


